ORDER

PER CURIAM.
AND NOW, this 22 nd day of September 1999, the Petition for Allowance of Appeal is granted limited to the following issues:
(a) Whether the Superior Court erred by finding that the common and approved usage of the term “school” was established by the Commonwealth and that the trial court therefore properly applied the mandatory two-year enhancement to the sentence of the Petitioner,
ft)) Whether the Superior Court incorrectly applied 18 Pa.C.S. § 6314(b) to an incident wherein 18 Pa.C.S. § 6314(a) did not apply.